DETAILED ACTION

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 3/15/2019 was included in the Office Action mailed 4/2/2021 and indicated as being considered by the examiner.  However, the IDS did not include annotation by the examiner to indicate such consideration on the IDS itself.  Included herewith is the annotated IDS to clearly indicate that all references on the IDS filed 3/15/2019 have been considered.  Such indication has no bearing on the allowability of the claims as the references had previously been considered by the examiner during the course of examination.

Allowable Subject Matter
As indicated above and in the Notice of Allowance mailed 7/1/2021, Claims 21-25, 28, 29, and 33-40 are allowed.  Please see the Notice of Allowance mailed 7/1/2021 for the discussion of reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875